ORDER

PER CURIAM.
AND NOW, this 15th day of July, 2008, the Petition for Allowance of Appeal is GRANTED. The issues to be briefed and argued, rephrased for clarity, are:
(1) By applying state law to override federal treasury regulations, is the Superior Court’s award of the joint treasury account to the decedent’s estate precluded by the Supremacy Clause of the United States Constitution?
(2) Did the Superior Court err in holding that the presumption of survivorship under 20 Pa.C.S.A. § 6304(a) is defeated, per se, if the joint account results in an allocation of the estate that is inconsistent with an existing will?
(3) Did the Superior Court err in determining, under 20 Pa.C.S.A. § 6304(a), that there was clear and convincing evidence of a different intent at the time the account was created?
(4) Did the Superior Court err in failing to accord the factual findings of the master the' same weight and effect as a jury verdict?